      Case 1:10-cv-00476-JDB Document 296 Filed 09/02/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
                               ____________________


DETROIT INTERNATIONAL BRIDGE                 Civil Action No. 10-cv-00476
COMPANY and THE CANADIAN TRANSIT
COMPANY,                                     Hon. John D. Bates

            Plaintiffs,
v.

THE GOVERNMENT OF CANADA,

WINDSOR-DETROIT BRIDGE AUTHORITY,

THE UNITED STATES DEPARTMENT OF
STATE, et al.,

            Defendants.
_____________________________________/


       TWELFTH JOINT STATUS REPORT FOLLOWING STAY
         Case 1:10-cv-00476-JDB Document 296 Filed 09/02/20 Page 2 of 3




       Pursuant to the Court’s January 14, 2015, Order (ECF No. 198), Her Majesty the Queen

in Right of Canada, the Windsor-Detroit Bridge Authority (jointly, the “Canadian

Defendants”), the Detroit International Bridge Company (“DIBC”), and the Canadian Transit

Company (“CTC”) hereby submit this Twelfth Joint Status Report following the Court’s stay of

proceedings as to the Canadian Defendants pending a final decision in CTC v. Attorney General

of Canada, No. CV-12-446428, in the Ontario Superior Court of Justice.

       Report from Plaintiffs:

       In September 2019, CTC proposed amendments to its Statement of Claim in CV-12-

446428, to include recent facts that have arisen relating to the Ambassador Bridge. In January

2020, Canada advised CTC that it would consent to the amendments upon certain conditions

being met. On May 8, 2020, Canada served an amended Statement of Defence and Counterclaim

responding to CTC’s amendments. On June 8, 2020, CTC served an amended Reply and

Defence to Counterclaim. As a result of the amendments, in the spring of 2020, the parties

exchanged some further documentary productions, with additional productions still to be made.

       Discoveries were originally to begin in July 2020. Canada advised in June that its

document collection review process had been impacted by the COVID pandemic and that more

time was needed to provide additional document productions. Oral discovery dates were

tentatively rescheduled to late-September. On September 1, 2020, Canada advised that due to

these same limitations, it still required more time for production and has proposed that the

discovery dates be rescheduled to late-October. CTC expects the parties will negotiate a new

production and discovery schedule accordingly.




                                                 1
            Case 1:10-cv-00476-JDB Document 296 Filed 09/02/20 Page 3 of 3




        Report from Canadian Defendants:

        As set out in the previous status report, in the fall of 2019, CTC proposed substantial

amendments to its pleadings. On January 20, 2020, Canada advised CTC that it would consent to

the amendments upon certain conditions being met. Since that time, the parties have exchanged

amended pleadings. As a result of the amendments, further documentary productions are to be

made. CTC provided further supplementary productions on June 26, 2020. Canada is in the

process of finalizing its further productions. The document collection and review process has

been impacted by the COVID pandemic. The parties expect to conduct examinations for

discovery in October 2020.

                                              Respectfully submitted,

Dated: September 2, 2020                      /s/ Scott M. Watson
                                              Scott M. Watson
                                              Douglas A. Dozeman
                                              Eugene E. Smary
                                              WARNER NORCROSS + JUDD LLP
                                              150 Ottawa Ave. NW, Ste. 1500
                                              Grand Rapids, Michigan 49503-2487
                                              616.752.2000
                                              swatson@wnj.com
                                              ddozeman@wnj.com
                                              esmary@wnj.com
                                              Attorneys for Her Majesty the Queen in Right of
                                              Canada and the Windsor-Detroit Bridge Authority
                                              AND
                                              /s/ Hamish P.M. Hume
                                              Hamish P.M. Hume
                                              BOIES, SCHILLER & FLEXNER LLP
                                              5301 Wisconsin Ave. NW
                                              Washington, DC 20015
                                              (202)-237-2727 (Telephone)
                                              (202) 237-6131 (Fax)
                                              Attorney for Plaintiffs Detroit International Bridge
                                              Company and Canadian Transit Company
#20608031

                                                 2
